Citation Nr: 1330112	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  04-39 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
REMAND

The Veteran served on active duty from April 1982 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  (The appellant testified at a hearing held before the undersigned member of the Board in June 2013.  A transcript of the hearing has been associated with the claims folder.)

Service connection was previously denied for a bipolar disorder by the RO in a March 1983 rating.  The basis for the decision was that the Veteran had a bipolar disorder found to have existed prior to service, which was neither incurred in nor aggravated by service.  The Veteran did not appeal this decision.  

The evidence before the RO in March 1983 consisted of service treatment records that included a December 1981 entrance examination and report of medical history that were both silent for any findings or complaints of a psychiatric disorder.  Likewise an April 1982 recruit screening examination report indicated that significant defects, if any, had been evaluated and determined to be non-disqualifying.  

A November 1982 Medical Board report summarized the history of a psychiatric admission beginning in early October 1982 with an admission diagnosis of borderline personality disorder, with a prior admission in late September 1982 for a seizure-like episode, along with findings of decreased work performance and episodes of misbehavior and anger, and a diagnosis of atypical personality disorder with immature features.  The Veteran was readmitted in October 1982 after failing to comply with follow-up treatment.  

During his hospitalization, he was noted to have evidence of mild tangentiality, circumstantiality and flight of ideas.  He was noted to have a labile and somewhat silly affect with inappropriate giggling.  He reported similar emotional difficulties prior to enlistment and during the course of his hospitalization, his father provided a history of grandiose behavior and nonsensical statements, with 5 similar episodes prior to service.  Following an adequate period of observation, evaluation and treatment, a conference of staff psychiatrists reviewed the available records and current findings and rendered a primary diagnosis of bipolar episode, and determined that the precipitating stress was routine military service.  It was concluded that pre-service disposition was severe and that the condition did exist prior to entering service.  In December 1982 the Medical Board concluded that the condition existed prior to entry (EPTE) and was not aggravated by military service.  

Submitted after March 1983 are records showing treatment for psychiatric problems, dating back to January 1977, when the Veteran, then a teenager, was admitted for inpatient psychiatric treatment for repeated bizarre behavior in public and for psychotic thinking, with findings pointing to an acute schizophrenic episode.  He was repeatedly hospitalized through February and March 1977 with hallucinations and bizarre behaviors such as removal of clothes in public, assaulting young children, and strange rituals of piling clothes in a neighbor's yard with a skull in order to "ward off the devil."  The diagnosis was chronic schizophrenia.  A temporary conservatorship was assigned and his father applied for Social Security disability benefits on his son's behalf in March 1977.  The claim was denied by a Disability Determination of March 1977 on the basis that the evidence indicated an acute episode of mental breakdown for which he was treated and was in partial remission and not expected to persist for 12 continuous months.  The pre-service treatment records included private outpatient treatment with a February 1982 record showing that the Veteran appeared to be compensated and cutting down his alcohol use.  It was noted that he discussed plans to join the Navy with hopes of becoming an officer after 5 years.  No medications were to be dispensed.  An October 1982 note indicated that the Veteran should be discharged from extended care as he had apparently joined the Navy and was doing well.  

Additional evidence submitted after the March 1983 rating includes a March 1983 disability evaluation for Social Security, which related a history of psychotic symptoms as early as age 18, when the appellant became paranoid and started hearing voices and having bizarre behavior.  It was noted that he had joined the Navy in April 1982 and worked as a cook, lasting about 8 months before he again began showing irritability and emotional outbursts with crying spells and hearing voices.  He was given a medical discharge in November 1982 and was started on Lithium.  He was presently diagnosed with atypical bipolar affective disorder, versus schizoaffective disorder in partial remission.  

Subsequent treatment records, including VA and private, show continued treatment for psychiatric symptoms with differential diagnoses including psychotic disorder, rule out antisocial personality disorder diagnosed in a July 1993 hospital report, and rule out paranoid schizophrenia versus bipolar disorder, and major depressive disorder, rule out antisocial traits, diagnosed in July 1996.  Primarily most of the records between 2000 and 2009 are noted to provide a diagnosis of bipolar disorder.  Likewise, letters from the Veteran's current psychiatrist dated in June 2013 and July 2013 give a diagnosis of bipolar disorder.

None of the medical records or examination reports submitted since March 1983 provide a definite opinion as to whether the Veteran's military service aggravated a pre-existing psychiatric disorder.   Some of the records do note his service as well as his psychiatric issues, both prior to and after service, as well as a legal history of being in and out of jail after service.  A July 1996 record related a history of the Veteran having been on Supplemental Security Income (SSI) prior to service and the Veteran alluded to symptoms recurring in service when he stated "my levels swayed and people started attacking me or at least that's what I thought."  A January 2008 initial psychiatric evaluation recited a history of multiple hospitalizations, including 2 prior to service in 1977 and 1980, and the hospitalization during service for 30 days in 1982.  He was described as having been on Lithium since 1982.  

In addition to the medical evidence submitted after March 1983, the Veteran submitted lay evidence in support of his claim.  This includes a March 2011 statement wherein the Veteran denied having any problems in boot camp and was stationed aboard ship before he started having problems.  He denied symptoms until the second time he went out on a ship.  Most of his written contentions argued that he had no psychiatric problems prior to service.  At his June 2013 Board hearing, the Veteran again disagreed with findings that his psychiatric disorder preexisted service.  He indicated that no pre-existing conditions were noted after he attended MSSR school and being stationed at the San Diego Naval Yard before going to sea.  He also indicated that he attempted to enlist in the Army in 1979 and was rejected because of flat feet, not due to any psychiatric issues.  He argued that he did very well in boot camp as well as aboard ship and that he was promoted to mess attendant after 3 weeks.  He indicated that it was not until after they had been out to sea for 2 or 3 weeks that he started having problems.  He described his symptoms as getting so bad after his 4th or 5th time at sea, that he ended up in Balboa hospital until his medical release.  

As noted above, the Veteran has now testified that he attempted to enlist in the Army in 1979 but was rejected because of flat feet.  An attempt to obtain any records from the entrance evaluation should be made.  Additionally, the November 1982 Medical Board details a history of treatment for psychiatric symptoms beginning in September 1982 for a putative seizure, with inpatient treatment for confirmed psychiatric symptoms in October 1982.  However, the actual records of treatment for such problems are not associated with the claims file or electronic record.

The provisions of 38 C.F.R. § 3.156(c) dictate that, when relevant official service department records are received after a prior final decision by VA is made, such as the March 1983 decision in this case, VA must reconsider the claim notwithstanding the finality of the prior denial.  This is significant because there is a likelihood that additional relevant service department records can be obtained, especially with regard to the in-service treatment during hospitalizations.  Such records may shed greater light on the question of whether the Veteran clearly had a pre-existing psychiatric disability that was not aggravated during service.  Consequently, the Board will defer consideration of merits of the case until additional evidentiary development is completed.  

Accordingly this matter is remanded for the following:

1.  The agency of original jurisdiction (AOJ) should take appropriate steps to secure all complete service treatment records or alternative records for the Veteran through official channels, including the NPRC or any other appropriate source, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29.  Any and all records obtained should be associated with the claims file, specifically including any entrance examination or report of medical history stemming from an attempt to join the Army in 1979 and complete records of inpatient hospitalization at Balboa Naval Hospital for psychiatric symptoms in September 1982 and October 1982.  

2.  Following completion of the above development, the AOJ should readjudicate the Veteran's application to reopen.  If it is determined that relevant service department records have been received under 38 C.F.R. § 3.156(c), the underlying claim of service connection should be considered on a de novo basis, without regard to the finality of the 1983 denial.  Additional evidentiary development as deemed necessary should be undertaken, including obtaining a medical opinion if questions regarding preexistence or aggravation remain unanswered.  Specific consideration should be given to the presumption of sound condition, see 38 U.S.C.A. § 1111, and whether the evidence shows that a psychiatric disability clearly and unmistakably pre-existed military service, and clearly and unmistakably was not aggravated during service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


